WHITAKER, Judge.
In our opinion handed down on January 11, 1955, we said: “Caltex (Philippines), Inc., and Standard-Vacuum Oil Company were in exactly the same situation with reference to their petroleum products on Cebu and, therefore, since we have held that Caltex (Philippines), Inc., is not entitled to recover, it follows that Standard-Vacuum Oil Company is not entitled to recover.”
Plaintiff now says that the facts relative to the Cebu claim of Caltex (Philippines), Inc., including the action taken by the Depot Quartermaster on Cebu and his authority to take these acts, were developed in a case to which the present plaintiff was not a party and, hence, that they form no basis for a judgment in this action.
Technically, plaintiff is correct, although all the indications are that the facts relative to the oil products of Caltex (Philippines), Inc., and of Standard-Vacuum Oil Company are the same. Hence, a new trial is granted with reference to the alleged taking of plaintiff’s oil products on Cebu. The reference to the Commissioner as contained in our opinion of January 11, 1955, and the order based thereon, is broadened to include the taking of any evidence the parties may desire to offer relative to the alleged taking of plaintiff’s oil products on Cebu; otherwise the order of January 11, 1955, will stand.
It is so ordered.
JONES, Chief Judge, and LARA-MORE, MADDEN and LITTLETON, Judges, concur.